Upon Rehearing, Richmond, January 11,1934.
Campbell, C. J.:
This case was argued before this court at its November, 1932, term and on January 12,1933, an opinion was handed down affirming the order of the lower court.
Upon the petition of the Commonwealth, a rehearing was granted and the case reargued. Upon mature consideration of the questions involved upon the rehearing, we are constrained to adhere to our former opinion, and the judgment of the Circuit Court is therefore affirmed.

Affirmed.

Epes and Hudgins, JJ., dissenting.